OPINION — AG — **** PARDON AND PAROLE BOARD — CLERICAL NEEDS **** THE DIVISION OF PROBATION AND PAROLE OF THE DEPARTMENT OF CORRECTIONS IS REQUIRED TO KEEP THE RECORDS AND PROVIDE CLERICAL SERVICES FOR THE PARDON AND PAROLE BOARD. THE OKLAHOMA STATUTES DO NOT MAKE THE PROVISION FOR THE PARDON AND PAROLE BOARD TO EITHER APPOINT AN EXECUTIVE SECRETARY OR TO HIRE SUPPORTIVE STAFF. CITE: 57 O.S. 1961 332.5 [57-332.5], 57 O.S. 1968 Supp., 515 [57-515], 57 O.S. 1968 Supp., 514 [57-514], 57 O.S. 1968 Supp., 508 [57-508] (DAVID RUSSELL)